Name: Commission Regulation (EC) NoÃ 179/2008 of 28 February 2008 allowing the extension of the duration of private storage contracts in the pigmeat sector
 Type: Regulation
 Subject Matter: distributive trades;  animal product;  agricultural structures and production
 Date Published: nan

 29.2.2008 EN Official Journal of the European Union L 56/3 COMMISSION REGULATION (EC) No 179/2008 of 28 February 2008 allowing the extension of the duration of private storage contracts in the pigmeat sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organisation of the market in pigmeat (1), and in particular Articles 4(6) and 5(4) thereof, Whereas: (1) Commission Regulation (EC) No 1267/2007 (2) provides for the granting of private storage aid for the pigmeat sector for storage contracts with a duration of three, four or five months. (2) The situation within the Community pigmeat market does not yet show any significant signs that the price of pig carcasses will recover and it is therefore necessary to allow a one-off extension of the validity period of the storage contracts concluded under Regulation (EC) No 1267/2007 for a maximum period of three months. (3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION: Article 1 In respect of the current private storage contracts, the duration of storage shall be extended once at the request of the party concerned. This extension shall not exceed three months and shall relate to the total amount stipulated in the storage contract in question. The extension request shall be submitted to the intervention agency concerned, no later than three working days before the expiry date of the storage contract. In the event of extension, the aid amount shall be increased in accordance with Article 1(2) of Regulation (EC) No 1267/2007. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 February 2008. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 282, 1.11.1975, p. 1. Regulation as last amended by Regulation (EC) No 1913/2005 (OJ L 307, 25.11.2005, p. 2). Regulation (EEC) No 2759/75 will be replaced by Regulation (EC) No 1234/2007 (OJ L 299, 16.11.2007, p. 1) as from 1 July 2008. (2) OJ L 283, 27.10.2007, p. 53.